NOT RECOMMENDED FOR PUBLICATION
                               File Name: 17a0647n.06

                                          No. 17-1088

                          UNITED STATES COURT OF APPEALS
                                                                                       FILED
                                                                                  Nov 22, 2017
                               FOR THE SIXTH CIRCUIT
                                                                              DEBORAH S. HUNT, Clerk
UNITED STATES OF AMERICA,                 )
                                          )
       Plaintiff-Appellee,                )
                                          )
                                                        ON APPEAL FROM THE UNITED
v.                                        )
                                                        STATES DISTRICT COURT FOR THE
                                          )
                                                        WESTERN DISTRICT OF MICHIGAN
KEDRICK DESHAWN CLARK,                    )
                                          )
       Defendant-Appellant.               )



BEFORE:        CLAY, COOK, and WHITE, Circuit Judges.

       PER CURIAM. Kedrick Clark pleaded guilty to being a felon in possession of a

firearm, in violation of 18 U.S.C. §§ 922(g)(1), 921(a), and 924(a)(2). PSR at 3. At sentencing,

Clark objected to the PSR’s base offense-level calculation on the ground that his prior conviction

under Michigan’s felonious assault statute, Mich. Comp. Laws Ann. § 750.82, was not a

conviction of a “crime of violence” under USSG § 4B1.2(a)(1). PID 235/Sentencing Hr’g.

Clark also objected to the PSR’s adding a criminal-history point for a marijuana-related civil

infraction under Grand Rapids City Charter, tit. XVIII, § 292.          PID 235, 237-39.      The

Government agreed with Clark that his admission of responsibility for a civil infraction is not a

“prior sentence imposed upon an adjudication of guilt by guilty plea, trial, or plea of nolo

contendere” as required by USSG § 4A1.2(a)(1) and should not be scored a criminal-history

point. PID 241-44. The district court overruled Clark’s objections and imposed a bottom-of-the-

guidelines 57-month sentence. The court stated that had it not scored the point, the Guidelines
No. 17-1088
United States v. Kedrick Clark


range and sentence would have been different. PID 254. We AFFIRM the district court’s base

offense-level calculation, VACATE the district court’s criminal-history scoring, and REMAND

for resentencing.

        Clark acknowledges that United States v. Harris, 853 F.3d 318, 321 (6th Cir. 2017),

decided during the pendency of this appeal, held that Michigan felonious assault, Mich. Comp.

Laws § 750.82,1 has as an element the use, attempted use, or threatened use of physical force

against another, and thus constitutes a crime of violence. Applying Harris, we affirm the district

court’s base-offense-level scoring of 20 under USSG §§ 2K2.1(a)(4)(A) and 4B1.2(a)(1).

        The Government concedes error in the district court’s scoring a criminal history point for

the civil infraction. Given the district court’s candid acknowledgment that the scoring affected

the sentence, resentencing is required.

        We therefore affirm the district court’s base offense-level calculation under Harris,
853 F.3d at 321, vacate the scoring of Clark’s criminal-history category, and remand for Clark to

be resentenced without scoring an additional criminal-history point for the civil infraction.




1
  Under Michigan law, “a person who assaults another person with a gun, revolver, pistol, knife, iron bar,
club, brass knuckles, or other dangerous weapon without intending to commit murder or to inflict great
bodily harm less than murder is guilty of a felony . . .” Mich. Comp. Laws Ann. § 750.82.

                                                   -2-